Exhibit 10.1




REGULATION S STOCK PURCHASE AGREEMENT




 

This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of
December 16, 2011 between Realgold International, Inc, a Nevada corporation
having offices at 69-2, Jalan Taman Melaka Raya 25, Taman Melaka Raya, 75000
Melaka, Malaysia (“Company”), and the individual purchasers whose names are set
forth in the Schedule A hereunder ( each a “Purchaser” and collectively
“Purchasers”).




ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES




1.1   

The Shares. The Company agrees to issue and sell to Purchasers in an offshore
transaction negotiated outside the U.S. and to be consummated and closed outside
the U.S. and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agree to purchase from the Company an aggregate of Six Million
(6,000,000) shares (“Shares”) of the Company’s common stock (“Common Stock”) at
a per share purchase price which shall be  $ 0.10 per share (“Purchase
Price”).  The specific amount of Shares that each Purchaser will purchase is set
forth in the Schedule A hereunder. Each Purchaser understands and agrees that
the Company in its sole discretion reserves the right to accept or reject this
subscription for the Shares, in whole or in part, prior to receipt by the
Company of the Purchase Price, or any applicable portion thereof, as set forth
in Article II hereafter.

 

1.2     

Payment of Purchase Price; Closing.  The transaction will be closed at the
location mutually designated by Company and Purchasers and each Purchaser will
pay the purchase price by wire transfer within Three (3) business days of both
Parties executing this Agreement. The Company will within a reasonable period of
time upon receipt of the funds, cause  the Share certificate(s) to be delivered
to each Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER




2.1.  

Representations by Each Purchaser.  Each Purchaser makes the following
representations and warranties to the Company:

 

(a)   

Access to Information.  Each Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any.  Each Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company.

 

(b)  

Sophistication and Knowledge. Each Purchaser and/or its representatives has such
knowledge and experience in financial and business matters that it can represent
itself and is capable of evaluating the merits and risks of the purchase of the
Shares.  Each Purchaser is not relying on the Company with respect to the tax
and other economic considerations of an investment in the Shares, and each
Purchaser has relied on the advice of, or has consulted with, only each
Purchaser's own advisor(s).




(c)  

Lack of Liquidity.  Each Purchaser acknowledges that the purchase of the Shares
involves a high degree of risk and further acknowledges that it can bear the
economic risk of the purchase of the Shares, including the total loss of its
investment.  Each Purchaser has no present need for liquidity in connection with
its purchase of the Shares.




(d)    

No Public Solicitation.  Each Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to each
Purchaser in connection with investments in securities generally.  Neither the
Company nor each Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.




(e)    

Authority.  Each Purchaser has full right and power to enter into and perform
pursuant to this Agreement and make an investment in the Company, and this
Agreement constitutes each Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. Each Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement.

 





--------------------------------------------------------------------------------




(f)    

Regulation S Exemption.  Each Purchaser understands that the Shares are being
offered and sold to it in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act of 1933, as amended (“Securities Act”)
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
each Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of each Purchaser to acquire the Shares.  In this
regard, Each Purchaser represents, warrants and agrees that:




 

(1)

Each Purchaser is not a U.S. Person (as defined below).  A U.S. Person means any
one of the following:




(a)

any U.S. Citizen




(b)

any natural person resident in the United States of America;




(c)

any partnership or corporation organized or incorporated under the laws of the
United States of America;




(d)

any estate of which any executor or administrator is a U.S. person;




(e)

any trust of which any trustee is a U.S. person;




(f)

any agency or branch of a foreign entity located in the United States of
America;




(g)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;




(h)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and




(i)

any partnership or corporation if:




 

(1)

organized or incorporated under the laws of any foreign jurisdiction; and




 

(2)

formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.




(2)  

At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, each Purchaser was outside of
the United States.




(3)  

Each Purchaser will not, during the period commencing on the date of issuance of
the Shares and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(“Restricted Period”), offer, sell, pledge or otherwise transfer the Shares in
the United States, or to a U.S. Person for the account or benefit of a U.S.
Person, or otherwise in a manner that is not in compliance with Regulation S.

 

(4)  

Each Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.




(5)  

Each Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.




(6)  

Neither each Purchaser nor or any person acting on its behalf has engaged, nor
will engage, in any directed selling efforts to U.S. Citizens with respect to
the Shares and each Purchaser and any person acting on its behalf have complied
and will comply with the “offering restrictions” requirements of Regulation S
under the Securities Act.




(7) 

The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.





2




--------------------------------------------------------------------------------




(8)  

Neither each Purchaser nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares.  Each Purchaser agrees
not to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only incompliance with any local applicable securities
laws.




(9)    

Each certificate representing the Shares shall be endorsed with the following
legends:




“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”




“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”




 

Any other legend required to be placed thereon by applicable federal or state
securities laws.




(10) 

Each Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants as follows:

 

3.1 

Organization and Standing of the Company.  The Company is a duly organized and
validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto.  The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.




3.2

 Corporate Action.  The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.




3.3

 Governmental Approvals.  No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.





3




--------------------------------------------------------------------------------




 

3.4

 Litigation. There is no litigation or governmental proceeding or investigation
pending or, to the knowledge of the Company, threatened against the Company
affecting any of its properties or assets, nor, to the best knowledge of the
Company, has there occurred any event or does there exist any condition on the
basis of which any litigation, proceeding or investigation might properly be
instituted.  The Company is not in default with respect to any order, writ,
injunction, decree, ruling or decision of any court, commission, board or other
government agency, which such default might have a material adverse effect on
the business, assets, liabilities, operations, Intellectual Property Rights, (as
defined hereinafter) management or financial condition of the Company.  There
are no actions or proceedings pending or, to the Company’s knowledge, threatened
(or any basis therefor known to the Company) against the Company which might
result, either in any case or in the aggregate, in any material adverse change
in the business, operations, Intellectual Property Rights, affairs or financial
condition of the Company or in any of its properties or assets, or which might
call into question the validity of any of the Transaction Documents, any of the
Shares, or any action taken or to be taken pursuant hereto or thereto.




3.5

 Compliance with Other Instruments.  The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.




3.6

 Disclosure.  There is no fact within the knowledge of the Company or any of its
executive officers which has not been disclosed herein or in writing by them to
each Purchaser and which materially adversely affects, or in the future in their
opinion may, insofar as they can now foresee, materially adversely affect the
business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company.  Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.




3.7

 Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon each Purchaser for any commission, fee or other compensation as
a finder or broker because of any act or omission by the Company or its
respective agents.




3.8

 Refusal of Registration.  The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to Registration, or another exemption from registration, under
the Securities Act.




ARTICLE IV

MISCELLANEOUS

 

4.1.

 Waiver; Cumulative Remedies.  No failure or delay on the part of any party to
this Agreement in exercising any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.




4.2.

 Amendments; Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.




4.3.

 Addresses for Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to Company and/or to each
Purchaser.  Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.





4




--------------------------------------------------------------------------------




4.4.

 Costs; Expenses and Taxes.   Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to each
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save each Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.




4.5.

 Effectiveness; Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company, Each Purchaser and the respective
successors and assigns.




4.6.

 Survival of Representations and Warranties.  All representations and warranties
made in the Transaction Documents, the Shares, or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof.




4.7.

 Prior Agreements.  The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

4.8.

 Severability.  The provisions of the Transaction Documents are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of a provision contained therein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of such Transaction Document and the terms of
the Shares shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provisions or part reformed so that it would be valid, legal
and enforceable to the maximum extent possible.




4.9.

 Governing Law; Venue.




(a)

 This Agreement shall be enforced, governed and construed in accordance with the
laws of the State of New York without giving effect to choice of laws principles
or conflict of laws provisions. Any suit, action or proceeding pertaining to
this Agreement or any transaction relating hereto shall be brought to the US
District Court-Southern District of New York and the undersigned hereby
irrevocably consents and submits to the jurisdiction of such courts for the
purpose of any such suit, action, or proceeding.  Each Purchaser acknowledges
and agrees that venue hereunder shall lie exclusively in Manhattan, New York
City, New York.




(b)

 Each Purchaser hereby waives, and agrees not to assert against the Company, or
any successor assignee thereof, by way of motion, as a defense, or otherwise, in
any such suit, action or proceeding, (i) any claim that each Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.




4.10.

Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.




4.11.

Counterparts.  This Agreement may be executed in any number of counterparts, all
of who taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 

4.12.

Further Assurances.  From and after the date of this Agreement, upon the request
of each Purchaser or the Company, the Company and each Purchaser shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of the Transaction Documents and the Shares.

 





5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY




Realgold International, Inc.

Formerly known as “Piranha Ventures, Inc.”










By: /s/ Tan Lung Lai                   

Tan Lung Lai

President, CEO and CFO







PURCHASERS













By: /s/  Lin Ting Thomas             

Lin Ting Thomas, as Purchasers’ Representative








6




--------------------------------------------------------------------------------

Schedule A




No.

Purchaser

Nationality and Residency

Number of Shares Purchased

1

Tang Hong

China

24,237

2

Ge Hongxia

China

7,140

3

Zhang Yuanxiang

China

7,071

4

Huang Weixing

China

44,443

5

Tu Yinjuan

China

20,796

6

Huang Zhen

China

68,088

7

Qiu Xiaohua

China

12,822

8

Lu Yun

China

7,332

9

Tu Huiwen

China

14,961

10

Zhang Hanxing

China

30,523

11

Cai Taojun

China

9,104

12

Li Xia

China

36,240

13

Wei Jianhong

China

28,644

14

Hong Hong

China

29,038

15

Wu Jianying

China

57,773

16

Wang Yuxia

China

15,147

17

Wu Zengzeng

China

9,911

18

Zhang Lingling

China

10,750

19

Li Jiming

China

27,684

20

Chen Xiangying

China

84,803

21

Hui Yicun

China

47,183

22

Liu Meilan

China

64,873

23

Wang Yonghong

China

18,291

24

Yuan Longmei

China

23,206

25

Wang Wenhu

China

6,967

26

Yin Shilan

China

18,963

27

Li Shuiqiong

China

32,100

28

Fang Sili

China

50,572

29

Bao Xiaorong

China

44,604

30

Zhou Xiaoying

China

67,779

31

Luo Rong

China

17,220

32

Zhang Hongxia

China

53,826

33

Zhao Ling

China

6,702

34

Su Yang

China

1,503,699

35

Wang Jianxie

China

16,902

36

Xie Xuefa

China

21,031

37

Pan Hengxi

China

29,361

38

Yang Xinbei

China

41,547

39

Wang Lifang

China

21,921

40

Hu Wenhai

China

10,034

41

Xu Maowen

China

79,131

42

Huang Daoliang

China

26,178

43

Xie Yunming

China

24,364

44

Xiong Yu

China

35,755

45

Ye Xiaoli

China

48,766

46

Luo Shanshan

China

741,625

47

Chen Wei

China

18,779

48

Chen Yihe

China

18,660

49

Dong Guoliang

China

64,736

50

Wang Yanzhen

China

85,915

51

Cheng Tianwu

China

82,010

52

Zheng Yijian

China

119,505

53

Lin Qiming

China

120,026

54

Zhang Xianxiu

China

94,855

55

Zhang Fajian

China

262,692

56

Ma Xiaoying

China

350,000

57

Chen Ruirong

China

107,349

58

Chen Yikang

China

23,324

59

Zhao Yuan

China

11,260

60

Lin Jin Long

China

17,717

61

Ke Qiufang

China

14,273

62

Lin Ting Thomas

Singapore

500,000

63

Lee Kim Chaw

Malaysia

300,000

64

Jin Sha

China

209,792

 

 

Total:

6,000,000








7


